Notice of Pre-AIA  or AIA  Status
1.	The present application filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is an answer to an amendment filed on 12/23/2021. Claims 1-20 are pending wherein independent claims 1, 8, and 15 are amended.
Response
3.	The examiner withdraws previous Claim Rejections on 35 USC § 102, 103, and 112 mailed on 9/23/2021 due to the above amendment; therefore, applicant’s arguments are moot. New grounds of rejections are presented below.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as obvious over Alden et al., (US Pub. 20170349176 A1) (hereinafter: Alden), in view of Switkes et al. (US Pat 9,645,579 B2) (hereinafter: Switkes).
A. Per independent claims 1, 8, and 15: Alden et al teach a system, a corresponding method, and a stored media for a vehicle-to-vehicle aerodynamics setting/adjusting system, comprising:
 a processor of a vehicle (see Alden, claim 5) configured to 
 communicate over a vehicle-to-vehicle communication system(s) (i.e., using V2V communication between vehicles in a platoon, see Alden, para. [0017]);

 share aerodynamics information and vehicle information of the vehicle (i.e., using V2V communication between vehicles in a platoon “…to the reduced aerodynamic drag obtained from maintaining a close distance to the vehicle in front...” see Alden, claim 15, and para. [0017], [0046]);
determine an aerodynamics setting based on the aerodynamics information and the vehicle information (see Alden, para. [0019]); and
Alden also teaches that it is necessary to incentivize and encourage a driver to move to the lead vehicle position for the benefit of the entire platoon. The implementation of a fair value distribution system provides all drivers with a financial incentive to join a platoon and adjust vehicle positions in order to achieve the maximum fuel savings for the group (see Alden, para. [0025], [0038]).
Alden also teaches about a changing a vehicle position are based on the aerodynamic information (see Alden et al., para. [0022], [0024]) of the vehicle and aerodynamic information of another vehicle (i.e. based on a communication from a lead vehicle of a platoon, see Alden, claim 1, and para. [0038], [0017]).
Alden et al., do not expressly disclose about making adjustment to a vehicle (in a platoon) based on aerodynamic setting and aerodynamic information of another vehicle to cause laminar airflow changes over a vehicle behind the vehicle.
However, Switkes suggests that idea (see Switkes, Fig. 2 (refs 410, 420) and col. 4 lines 12-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Alden with Switkes to suggest that claimed language because a motivation for that action is to provide another drivers with a financial incentive by saving fuel expenses through adjusting vehicle positions/settings in order to reduce wind resistance.
B. Per dependent claims 2, 9, and 16: The rationales and references for a rejection of claims 1, 8, 15 are incorporated.
Alden also teaches about using V2V communication to:
determine the aerodynamics setting based on the aerodynamics information, the vehicle information, the neighboring vehicle information, and the neighboring/fleet vehicle aerodynamics information (see Alden, para. [0019], [0025], and [0046]).
C. Per dependent claims 3, 10, and 17: The rationales and references for a rejection of claims 1, 8, 15 are incorporated.
Alden also teaches about using V2V communication between vehicles in a platoon to:
share updated aerodynamics information after adjustment of the vehicle (see Alden para. [0019], and [0022]);
receive updated neighboring vehicle aerodynamics information (i.e., “to provide real-time data for an optimal following distance” see Alden para. [0022]); and
determining an updated aerodynamics setting based on the updated aerodynamics information, the updated neighboring/fleet vehicle aerodynamics information, and the vehicle information within a platoon (i.e., setting a vehicle’s parameter(s) according to real-time condition(s), see Alden claim 19, and para. [0046]).
D. Per dependent claims 4-5, 11-12, and 18-19: The rationales and references for a rejection of claims 1, 8, 15 are incorporated.
Alden also teaches that using vehicles’ V2V for sharing related information between vehicle-to-vehicle may comprise: vehicle identity information (i.e., vehicle ID within a specific platoon), vehicle 
E. Per dependent claims 6-7, 13-14, and 20: The rationales and references for a rejection of claims 1, 8, 15 are incorporated.
Alden also teaches that related aerodynamic information for sharing between vehicle-to-vehicle (by V2V communication) may comprise: adjusting the setting vehicle aerodynamics information (to reducing drags on a vehicle), speed control(s)/braking(s) (i.e., using a brake pedal or a throttle controller; being able  to controlling a stability/driving condition of a vehicle with a brake (i.e., “…the optimal following distances may be adjusted for different driving conditions”, see Alden para. [0023], [0038]).
Conclusion
5.	Claims 1-20 are rejected.  The amended claims necessitate new grounds of rejections as presented above.  Accordingly, THIS ACTION IS MADE FINAL  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662